UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q þ Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended January 30, 2010 o Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number 1-9065 ECOLOGY AND ENVIRONMENT, INC. (Exact name of registrant as specified in its charter) New York 16-0971022 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 368 Pleasant View Drive Lancaster, New York (Address of principal executive offices) (Zip code) (716)684-8060 (Registrant's telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months, (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes þ Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company (as defined in Exchange Act Rule 12b-2). (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo þ At March 1, 2010,2,543,149 shares of Registrant's Class A Common Stock (par value $.01) and 1,651,273 shares of Class B Common Stock (par value $.01) were outstanding. PART I — FINANCIAL INFORMATION Item 1. Financial Statements. Ecology and Environment, Inc Consolidated Balance Sheets Unaudited January 30, July 31, Assets Current assets: Cash and cash equivalents $ $ Investment securities, available for sale Contract receivables, net Deferred income taxes Income tax receivable - Other current assets Total current assets Property, building and equipment, net of accumulated depreciation, $20,123,540 and $19,302,306 Deferred income taxes Other assets Total assets $ $ Liabilities and Shareholders' Equity Current liabilities: Accounts payable $ $ Accrued payroll costs Income taxes payable Deferred revenue Current portion of long-term debt and capital lease obligations Other accrued liabilities Total current liabilities Long-term debt and capital lease obligations Commitments and contingencies (see note #13) - - Shareholders' equity: Preferred stock, par value $.01 per share; authorized - 2,000,000 shares; no shares issued - - Class A common stock, par value $.01 per share; authorized - 6,000,000 shares; issued - 2,677,651 shares Class B common stock, par value $.01 per share; authorized - 10,000,000 shares; issued - 1,716,074 shares Capital in excess of par value Retained earnings Accumulated other comprehensive income Treasury stock - Class A common, 134,502 and 242,290 shares; Class B common, 64,801 shares, at cost ) ) Total Ecology and Environment, Inc. shareholders' equity Noncontrolling interests Total shareholders' equity Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of these consolidated financial statements. Ecology and Environment, Inc. Consolidated Statements of Income Three months ended Six months ended January 30, January 31, January 30, January 31, Revenue $ Cost of professional services and other direct operating expenses Subcontract costs Administrative and indirect operating expenses Marketing and related costs Depreciation Income from operations Interest expense ) Interest income Other income (expense) Gain on sale of property and equipment - - - Net foreign exchange loss ) Income before income tax provision Income tax provision Net income from continuing operations Net income $ Net income attributable to noncontrolling interests ) Net income attributable to Ecology and Environment, Inc $ Net income per common share: basic and diluted $ Weighted average common shares outstanding: basic and diluted The accompanying notes are an integral part of these consolidated financial statements. Ecology and Environment, Inc Consolidated Statements of Cash Flows Unaudited Six months ended January 30, January 31, Cash flows from operating activities: Net income $ $ Net loss from discontinued operations, net of tax - - Net income $ $ Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depreciation Provision (benefit) for deferred income taxes ) Share-based compensation expense Tax impact of share based compensation - Gain on disposition of property and equipment ) - Provision for contract adjustments ) (Increase) decrease in: - contracts receivable ) - other current assets ) ) - income tax receivable - - other non-current assets ) Increase (decrease) in: - accounts payable ) - accrued payroll costs ) ) - income taxes payable - deferred revenue - other accrued liabilities Net cash provided by (used in) operating activities Cash flows provided by (used in) investing activities: Acquistion of noncontrolling interest of subsidiary ) ) Purchase of property, building and equipment ) ) Proceeds from sale of property and equipment - Purchase of bonds ) ) Cash used in investing activities ) ) Cash flows provided by (used in) financing activities: Dividends paid ) ) Proceeds from debt Repayment of debt and capital lease obligations ) ) Distributions to noncontrolling interests ) ) Proceeds from sale of subsidiary shares to noncontrolling interests Purchase of treasury stock - ) Net cash used in financing activities ) ) Effect of exchange rate changes on cash and cash equivalents ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ The accompanying notes are an integral part of these consolidated financial statements. Ecology and Environment, Inc Consolidated Statements of Changes in Shareholders' Equity Unaudited Accumulated Common Stock Capital in Other Class A Class B Excess of Retained Comprehensive Unearned Treasury Stock Noncontolling Comprehensive Shares Amount Shares Amount Par Value earnings Income (loss) Compensation Shares Amount Interest Income Balance at July 31, 2008 $ $
